DETAILED ACTION
Claims 1-36 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to system and method of populating a database with identifying information related to ownership transfer of a first item, the method comprising: using a processor of a computing system to: associate an interactive item card with the first item; populate the interactive item card with information identifying unique authentication indicia of the first item and a first owner of the first item; and store the populated interactive item card information in the database; presenting a subset of the information from the interactive item card to at least one potential second owner and enabling the at least one potential second owner to request a transfer of ownership of the first item; responsive to the request for a transfer of ownership of the first item, using the processor of the computing system to verify an authenticity of the first item; transmitting a result of the verification to the potential second owner, wherein an ownership transfer is approved or disapproved by the potential second owner based on the result and, if the ownership transfer is approved: designating, with the processor of the computing system, the approving potential second owner as a second owner; updating, with the processor of the computing system, the interactive item card with information identifying the second owner; populating, with the processor of the computing system, the database with the updated information of the interactive item card; and recording an indication of the updated information of the interactive item card in a block chain, classified in G06Q 20/0855.
II. Claims 23-36, drawn to a system method of populating a database with identifying information related to ownership transfer of a first item, the method comprising: using a processor of a computing system to: associate an interactive item card with the first item; populate the interactive item card with information identifying unique authentication indicia of the first item and a first user of the computing system as an owner of the first item; and store the populated interactive item card information in the database; using a user interface of the computing system to receive a request from the owner to transfer , classified in G06F 16/2358.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can a materially different design, mode of operation, function, or effect, such as invention I transmitting a result of the verification to the potential second owner, wherein an ownership transfer is approved or disapproved by the potential second owner based on the result, whereas invention II uses the user interface of the computing system to provide notice to the second user of the transfer of ownership.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625